DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shattil US (20080075033).
Regarding claim 1, Shattil teaches a method, comprising: receiving, by a first network device comprising a processor, authorization data representative of an authorization to transmit a signal via a wireless channel from a second network device of a wireless network (see paragraph [0280], The base station may then verify that the WT has a legitimate subscription record with a service provider that utilizes the WWAN. Upon verification, the base station allows access to the air interface and the network-management operator (whose responsibilities may be transferred to the WT) signs access channel packets to prove it is the true owner of the session); in response to the receiving, selecting, by the first network device, the wireless channel from a group of channels for a wireless transmission (see paragraph [0270], After selecting a channel, the network-management operator enters a pilot acquisition state in which the network-management operator tunes to a particular channel and searches for the strongest pilot signal) ; and in response to the selecting the wireless channel for the wireless transmission, updating, by the first network device, channel data representative of the wireless channel to be used for the wireless transmission (see paragraph [0278], The selection of which WT in the group communicates with the WWAN may change with changing channel conditions between the local group and the base station(s). Thus, the update rate for the dynamic selection may be based on the rate of change of WWAN channel conditions). 
Regarding claim 2, Shattil teaches based on the updating of the channel data, sending, by the first network device, the channel data to an antenna device of the wireless network (see paragraph [0270],  At this point, the network-management operator may transfer synchronization responsibilities to the target WT).
Regarding claim 3, Shattil teaches wherein the selecting the wireless channel is based on radio frequency data associated with a radio frequency of the wireless channel (see paragraph [0186], a frequency-selective channel is selected).  
Regarding claim 4, Shattil teaches wherein the channel data is sent to the antenna device via a system information block of the wireless channel (see paragraph [0058], the transmitted data d.sub.t(n) may be distributed to the WTs 101-103 via the WLAN 109. The WLAN 109 typically comprises the wireless-communication resource between the WTs 101-103 and the associated physical-layer interface hardware). 
Regarding claim 5, Shattil teaches, wherein the system information block comprises neighbor channel data representative of a channel used to inform the antenna device of a frequency that the (see paragraph [0075]-[0077], the channel information may include data of interference of other WTs).
Regarding claim 6, Shattil teaches, wherein the wireless channel is a first wireless channel, wherein the channel data is first channel data, and further comprising: sending, by the first network device, the first channel data and second channel data, associated with a second channel that the first network device is authorized to utilize, to an antenna device (see paragraphs [0270]-[0278], Different WWAN channels may be transmitted and received by one base station). 
Regarding claim 7, Shattil teaches further comprising: in response to the sending the second channel data to the antenna device, receiving, by the first network device, a request from the antenna device to utilize the second channel (see paragraphs [0270]-[0278]) 
Regarding claim 8, Shattil teaches a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving, from a wireless network device, authorization data, representative of an authorization to utilize a first wireless channel of a wireless network (see paragraph [0280], The base station may then verify that the WT has a legitimate subscription record with a service provider that utilizes the WWAN. Upon verification, the base station allows access to the air interface and the network-management operator (whose responsibilities may be transferred to the WT) signs access channel packets to prove it is the true owner of the session); receiving, from a base station device, channel data, representative of the first wireless channel, to be used for a transmission with the base station device of the wireless network (see paragraph [0270]-[0278], After selecting a channel, the network-management operator enters a pilot acquisition state in which the network-management operator tunes to a particular channel and searches for the strongest pilot signal); and in response to the receiving the channel data, relinquishing an ability to transmit wireless data via a second wireless channel of the wireless network (see paragraph [0275],  Thus, the network-management operator may dictate that the link be established and maintained relative to the group's connection rather than the target WT's connection).
Regarding claim 9, Shattil teaches wherein the operations further comprise: in response to the relinquishing the ability, transmitting the wireless data, via the first wireless channel, to the base station device (see paragraph [0275], data can be transmitted via the selected channel only). 
Regarding claim 10, Shattil teaches, wherein the operations further comprise: receiving, from the wireless network device, termination data representative of an instruction to terminate utilization of the first wireless channel (see paragraph [0273]). 
Regarding claim 11, Shattil teaches wherein the operations further comprise: sending, to the base station device, request data representative of a request to utilize the first wireless channel (see paragraph [0278]). 
Regarding claim 12, Shattil teaches, wherein the channel data is received via a system information block of the wireless network (see paragraph [0014]).
Regarding claim 13, Shattil teaches, wherein the operations further comprise: in response to receiving the channel data via the system information block, transmitting, to the base station device, request data representative of a request to utilize the first wireless channel (see paragraphs [0270]-[0280]).
Regarding claim 14, Shattil teaches wherein the channel data comprises neighbor data representative of channels to be utilized to transmit the wireless data other than the first channel or the second channel (see paragraph [0100]).
Regarding claim 15, Shattil teaches a machine-readable storage medium, comprising executable instructions that, when executed by a processor of a base station device, facilitate performance of operations, comprising: receiving, from a first wireless network device of a wireless network, permission data representative of a permission to transmit a signal via a wireless channel (see paragraph [0280], The base station may then verify that the WT has a legitimate subscription record with a service provider that utilizes the WWAN. Upon verification, the base station allows access to the air interface and the network-management operator (whose responsibilities may be transferred to the WT) signs access channel packets to prove it is the true owner of the session); in response to the receiving the permission data, transmitting the signal via the wireless channel (see paragraph [0270]-[0280], After selecting a channel, the network-management operator enters a pilot acquisition state in which the network-management operator tunes to a particular channel and searches for the strongest pilot signal); and in response to the transmitting of the signal, receiving an indication of a selection of the wireless channel for a transmission by a second wireless network device to the base station device (see paragraph [0270]-[0278], After selecting a channel, the network-management operator enters a pilot acquisition state in which the network-management operator tunes to a particular channel and searches for the strongest pilot signal). 
Regarding claim 16, Shattil teaches wherein the operations further comprise: requesting the permission to transmit the signal via the wireless channel (see paragraphs [0270]-[0278]).
Regarding claim 17, Shattil teaches wherein the signal is a first signal, and wherein the indication of the selection comprises a request to transmit a second signal via the wireless channel (see paragraphs [0270]-[0278]). 
Regarding claim 18, Shattil teaches wherein the operations further comprise: in response to the receiving the request to transmit the second signal on the wireless channel, sending authorization data representative of an authorization to transmit the second signal via the wireless channel (see paragraph [0280]). 
Regarding claim 19, Shattil teaches wherein the transmitting of the signal on the wireless channel comprises transmitting a system information block via the wireless channel (see paragraph [0014]).
(see paragraph [0270]-[0278]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.